Case 2:85-cv-04544-DMG-AGR Document 1005 Filed 10/15/20 Page 1 of 2 Page ID
                                #:41563



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 85-4544-DMG (AGRx)                                   Date     October 15, 2020

Title Jenny L. Flores, et al. v. William P. Barr, et al.                           Page     1 of 2

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
            None Present                                             None Present

Proceedings: IN CHAMBERS—ORDER GRANTING MONITOR’S REQUEST FOR
             EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR’S
             TERM [1003]

        On October 5, 2018, the Court issued an Order Appointing Andrea Sheridan Ordin, Esq.
as the Special Master/Independent Monitor (“Appointment Order”) and providing that the
Monitor’s 12-month Initial Term began on October 17, 2018, and could be extended if, at least
four weeks before the expiration of the Initial Term, any of the Parties and/or the Monitor filed
with the Court a Notice requesting an extension of the Monitor’s term. [Doc. # 494.] On
October 16, 2019, the Court issued an Order Granting the Monitor’s Request for Extension of
Special Master/Independent Monitor Term until April 17, 2020, and on April 10, 2020, the Court
issued a similar order extending Ms. Ordin’s term to October 16, 2020. [Doc. ## 698, 769.]

        The Monitor has filed a Notice to the Court requesting a further three-month extension of
her term (the “Notice of Extension”), to which the parties do not object. [Doc. # 1003.] The
Notice of Extension describes the Monitor’s and Special Expert Dr. Paul Wise’s efforts to
perform enhanced monitoring of the Family Residential Centers during the COVID-19
pandemic, in accordance with the Court’s April 24, May 22, June 26, July 25, and August 7,
2020 Orders, and to meet and confer with the parties regarding data reporting. [See Doc. ## 784,
799, 833, 887, 914.] The Notice also describes the Ms. Ordin’s and Dr. Wise’s discovery and
monitoring of the hoteling of minors awaiting expulsion under Title 42, which the Court
addressed in its August 7 and September 4, 2020 Orders. [Doc. ## 914, 976.] Furthermore,
according to the Notice, the Monitor intends to restart efforts in concluding mediation of
Plaintiffs’ Ex Parte Application for a Temporary Restraining Order [Doc. # 572] relating to
Customs and Border Patrol’s fulfillment of its Flores Settlement Agreement obligations.

       For good cause shown, the Court hereby APPROVES the Monitor’s request for an
extension of her term to January 16, 2021 and further ORDERS that:



CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 1005 Filed 10/15/20 Page 2 of 2 Page ID
                                #:41564



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 85-4544-DMG (AGRx)                                 Date     October 15, 2020

Title Jenny L. Flores, et al. v. William P. Barr, et al.                         Page     2 of 2

   1. The “Terms and Extensions” provisions in Paragraph A.3 of the Appointment Order are
      modified such that the Parties and/or the Monitor may file, at least one (1) week before
      the expiration of the three-month extension on January 16, 2021, a Notice requesting a
      further extension of the Monitor’s term.

   2. Pursuant to Paragraph C.2 of the Appointment Order, the Monitor, Special Expert Dr.
      Wise, and senior aides, with skill and experience comparable to the Monitor, shall be
      compensated at the hourly rate of $275.00, while non-senior aides shall be compensated
      at the hourly rate of $125.000.

   3. In no event will the total compensation to the Monitor, Dr. Wise, and their aides exceed
      $95,000 for the three-month extension period.

   4. Except as modified herein, all other aspects of the Appointment Order, and the
      subsequent modifications thereto [Doc. ## 518, 533, 543, 563, 587, 591, 698, 769],
      remain in full force and effect.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
